Citation Nr: 0210455	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-10 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to the assignment of an original compensable 
rating for irritable bowel syndrome.

3.  Entitlement to the assignment of an original compensable 
rating for nabothian cysts.

4. Entitlement to the assignment of an original compensable 
rating for a left Bartholin's gland cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1976 to September 1996.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1997 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for a right shoulder condition, and 
granted service connection and assigned zero percent ratings 
for irritable bowel syndrome, nabothian cysts, and a left 
Bartholin's gland cyst.  As to the service-connected 
disorders, the veteran appeals for the assignment of 
compensable ratings.

The veteran requested a hearing before a decision review 
officer at the RO in July 1998.  A hearing was scheduled in 
August 2000, but the veteran failed to report, with no 
explanation.

In April 1998, the veteran expressed disagreement with a 
denial of eligibility for vocational rehabilitation.  The 
veteran was notified of this denial in October 1996, and the 
veteran did not file a notice of disagreement within one year 
of that date.  The denial therefore became final.  
38 U.S.C.A. § 7105.  Because the veteran's April 1998 filing 
raises the issue of eligibility for vocational rehabilitation 
outside of the one-year appeals period, the filing must be 
considered as a claim to reopen the prior denial.  This 
matter is referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is causally 
linked to an injury sustained while on active duty.

2.  The veteran's irritable bowel syndrome is manifested by 
infrequent disturbances of bowel function and occasional 
episodes of abdominal distress; the condition is no greater 
than mild in degree.

3.  The veteran's nabothian cysts do not require continuous 
treatment, nor are they regularly tender and painful.

4.  The veteran's Bartholin cyst does not require continuous 
treatment but it is  tender to palpation.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder strain is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The criteria for the assignment of a compensable rating 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Code 7319 (2001).

3.  The criteria for the assignment of a compensable rating 
for nabothian cysts have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.116, Code 7612.

4.  The criteria for the assignment of a rating of 10 percent 
for a left Bartholin's gland cyst, but no more than 10 
percent, have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Code 7804.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA, as evidenced by the January 2001 letter 
notifying the veteran of the enactment of the VCAA and the 
discussions of the enhanced duties of assistance and 
notification in the April 2002 statements of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
examination reports and extensive treatment records.  The 
veteran has been notified of the applicable laws and 
regulations in the in the rating decision and the statements 
of the case, and she has been informed what she needs to 
establish entitlement to the benefit sought and what the 
evidence of record shows.  In the January 2001 correspondence 
regarding the VCAA, the RO specified what evidence VA would 
obtain, and what evidence or information the veteran needed 
to submit.

Factual Background

The service medical records reveal a diagnosis of irritable 
bowel syndrome beginning in September 1992.  The veteran 
underwent treatment for a left Bartholin's gland cyst in 
March 1995.  The cyst did not respond to conservative 
treatment, and a cystectomy was performed.  Nabothian cysts 
were noted on the cervix during gynecological examinations in 
January 1993 and May 1995.  In November 1995, the veteran 
complained of pain in her right shoulder for the past 10 
months.  She injured the shoulder while skiing.  There was no 
numbness, real weakness, or instability, but the shoulder and 
upper arm were painful.  A full range of motion without 
crepitus was measured.  Tenderness was observed in the 
lateral aspect of the shoulder with adduction against 
resistance.  A rotator cuff strain was diagnosed.  On 
December 1995 consultation, the veteran reported that the 
pain had been decreasing since the injury, but there was 
still pain on motion.  There was pain at 75 degrees in 
abduction and flexion.  Strength testing showed 5/5, but pain 
was noted on internal rotation and biceps testing.  Mild 
tendinitis with impingement was diagnosed.

On December 1996 VA examination, the veteran reported that 
her irritable bowel syndrome flared up when she was under 
stress.  She had abdominal pain.  She used Metamucil, and 
that controlled her condition.  The veteran had been 
diagnosed with nabothian cysts and a Bartholin's gland cyst 
in service, but these had not recurred.  She had peri-
menopausal symptoms.  The veteran complained of intermittent 
right shoulder pain and limitation of motion.  She was right 
handed.  On examination, the vulva was normal without 
lesions, and the cervix was normal.  There were no adnexal 
masses or tenderness.  The right shoulder had no swelling or 
tenderness.  The range of motion was normal in abduction and 
to 180 degrees in flexion.  An x-ray showed no bony or 
articular abnormality.  The relevant diagnoses were irritable 
bowel syndrome under good control with daily Metamucil, a 
history of Bartholin's gland and nabothian cysts without 
recurrence, and intermittent right shoulder pain most likely 
due to a ligament injury or strain.

On June 1998 VA gynecological examination, the veteran 
reported first having cervical cysts in 1994 and 1995.  No 
cysts were found on December 1996 examination, and the most 
recent Pap smear November 1997 was normal.  Cysts were seen 
at that time, however.  She complained of pain during 
intercourse.  She also had a cyst on her left external labia.  
The lump fluctuated in size, and was usually irritated by 
sexual activity.  She had never noted any drainage.  On 
physical examination, a Bartholin cyst was seen on the left 
external labia.  It was tender to palpation.  Small nabothian 
cysts were observed on the cervix.  There was no discharge or 
bleeding.

VA outpatient records show treatment for irritable bowel 
syndrome in April and June 1998.  The veteran complained of 
abdominal bloating and pain.  There was moderate tenderness 
of the right lower quadrant of the abdomen in April 1998.  In 
June 1998, the veteran also reported frequent constipation.

VA outpatient records from June 1998 to February 2001 reveal 
a November 1998 gynecological examination showing an abnormal 
Pap smear; the vagina and cervix were within normal limits.  
In May 1999, the veteran reported that she was having 
irritable bowel symptoms, which she associated with certain 
foods; she took bulk agents.  In May and June 2000, a history 
of cysts "in vagina and uterus" was noted.  An x-ray of the 
right shoulder in January 2000 was normal, without evidence 
of fracture or malalignment; the veteran complained that the 
shoulder bothered her when working out, as it felt "not as 
strong.".  A pelvic examination at that time showed 
nabothian cysts on the cervix; the external genitalia was 
within normal limits.  She did complain of discomfort during 
the examination, and of vaginal dryness.  In February 2001, 
the cervix appeared normal.  There was some vaginal atrophy 
at the introitus, but no cyst was noted.

Analysis

Service connection for a right shoulder condition

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).

The veteran was on active duty from September 1976 to 
September 1996.  Service medical records show treatment for a 
right shoulder strain while he was on active duty.  The 
veteran complained of pain on motion and with strength 
testing.  Since service, she has complained of intermittent 
pain and feelings of weakness in the arm.  In December 1996, 
immediately following separation from service, a likely 
ligament injury was diagnosed based on the reported history, 
although there were no current findings of any functional 
impairment.  An x-ray was normal, and there was a full range 
of motion.  The veteran has continued to periodically 
complain of shoulder pain but clinical evaluations have been 
essentially normal and X-rays have continued to be 
unremarkable.

The Board finds that the evidence clearly establishes an in-
service right shoulder injury.  While there are no objective 
findings of disability by x-ray or measured range of motion, 
the veteran has been consistent in complaining of 
intermittent problems.  Further, her complaints of weakness 
and pain on motion are consistent with the objective findings 
made in service.  Moreover, he veteran's complaints have been 
consistent and show chronicity of symptoms.  Resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
the Board finds that a nexus between the in-service injury 
and a current right shoulder strain is established.  Because 
all three critical elements of service connection are 
demonstrated, the appeal must be granted.

Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's 
complaints have been unchanged for the entire appeals period, 
and staged ratings are therefore not appropriate.

Irritable bowel syndrome

The veteran's irritable bowel syndrome is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7319.  That Code provides 
that severe irritable colon syndrome, marked by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent.  Moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  Mild irritable colon syndrome, with disturbances of 
bowel function with occasional episodes of abdominal distress 
is assigned a 10 percent rating.

Here, treatment records show two instances of complaints 
related to irritable bowel syndrome.  In April and June 1998, 
the veteran complained of abdominal pain, and of constipation 
in June 1998.  The veteran consistently reported that her 
irritable bowel syndrome was under control with the use of 
Metamucil, and only flared periodically when she was under 
stress.  The Board notes that VA treatment records show 
counseling for some mental problems related to a divorce and 
other stresses, but no indication of concurrent bowel 
problems.  The disability picture most closely approximates 
the criteria for a noncompensable rating.  The veteran's 
constipation and abdominal pain are occasional.  The next 
higher, 10 percent rating is not warranted because the bowel 
disturbances are not shown to be frequent.

Nabothian cysts

The veteran's nabothian cysts have been rated as 
noncompensable by the RO under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, by analogy.  That Code rates eczema.  However, the 
Board finds that consideration of rating under 38 C.F.R. § 
4.116, Diagnostic Code 7612, for disease or injury of the 
cervix, is most appropriate.  Code 7612 provides that where 
symptoms are not controlled by continuous treatment, a 30 
percent rating is assigned.  Symptoms that require continuous 
treatment are rated 10 percent, and symptoms that do not 
require continuous treatment are noncompensable.

Although nabothian cysts have been observed at several 
examinations, they are asymptomatic, both by objective 
findings and the veteran's own reports.  No treatment has 
been required for the cysts, and hence a 0 percent rating is 
warranted under Code 7612.

The Board notes that rating under Codes for skin conditions, 
such as for a benign skin growth, rated as eczema (Code 7819-
7806), or scars (Codes 7804 or 7805) would not result in a 
compensable rating for nabothian cysts.  There is no 
exudation, exfoliation, or itching associated with the 
nabothian cysts, and they are not on an exposed surface or 
extensive area.  A 10 percent rating under Code 7806 is 
therefore not warranted.  Moreover, there is no limitation of 
function reported from the cysts, and they are not tender and 
painful on objective demonstration.  A 10 percent rating is 
not warranted under Codes 7804 or 7805.

Bartholin's gland cyst

The RO has also rated the Bartholin's gland cyst as a disease 
of the skin under 38 C.F.R. § 4.118, Diagnostic Code 7819.  
Again, the Board finds that this code is not appropriate.  
38 C.F.R. § 4.116, Diagnostic Code 7610 rates disease or 
injury of the vulva, and provides that where symptoms are not 
controlled by continuous treatment, a 30 percent rating is 
assigned.  Symptoms that require continuous treatment are 
rated 10 percent, and symptoms that do not require continuous 
treatment are noncompensable.

The veteran uses creams and lubricants in association with 
her cyst, which varies in size.  On several examinations, it 
was not noted at all.  Therefore, the Board finds that 
treatment is not "continuous" and a 10 percent rating under 
Code 7610 is not warranted.  However, the Board has also 
considered rating the Bartholin's gland cyst by analogy to 
superficial scars under Code 7804.  That Code assigns a 10 
percent rating where scars are shown to be tender and painful 
on objective demonstration.  On gynecological examination, 
tenderness to palpation was noted in June 1998, and 
discomfort was noted in January 2000.  Moreover, the veteran 
has reported several times that the cyst is irritated by 
clothing and intercourse.  The Board finds that the cyst 
warrants assignment of 10 percent rating under Code 7804.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does the 
claims for the assignment of compensable ratings for 
irritable bowel syndrome or nabothian cysts, or for the 
assignment of a rating in excess of 10 percent for a 
Bartholin's gland cyst, present an exceptional or unusual 
disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's 
irritable bowel syndrome, nabothian cysts, or Bartholin's 
gland cyst  have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for the 
assignment of a compensable schedular rating for irritable 
bowel syndrome or nabothian cysts.  Accordingly, the claims 
must be denied.  Since the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right shoulder disability is 
granted.

The assignment of an original compensable rating for 
irritable bowel syndrome is denied.

The assignment of an original compensable rating for 
nabothian cysts is denied.

The assignment of an original 10 percent rating for a left 
Bartholin's gland cyst is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

